                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 YONG JUAN ZHAO, on behalf of her
 minor son, Steven Zhao,

       Plaintiff,
                                            Case No. 17-CV-454-NJR-GCS
 v.

 UNITED STATES OF AMERICA,

       Defendant.

                       JUDGMENT IN A CIVIL ACTION

DECISION BY THE COURT.

      This matter having come before the Court, and the Court having rendered a

decision,

      IT IS ORDERED AND ADJUDGED that pursuant to the Order entered on

August 22, 2019, judgment is entered in favor of Plaintiff Yong Juan Zhao and against

Defendant United States of America in the amount of $8,297,967.77.

      IT IS FURTHER ORDERED AND ADJUDGED that Plaintiff is awarded costs.

      DATED: August 22, 2019

                                              MARGARET M. ROBERTIE,
                                              Clerk of Court

                                              By: s/ Deana Brinkley
                                                     Deputy Clerk


APPROVED: s/ Nancy J. Rosenstengel
          NANCY J. ROSENSTENGEL
          Chief U.S. District Judge
